CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam U.S. Government Income Trust: We consent to the use of our report dated November 8, 2005, incorporated in this Registration Statement by reference, to the Putnam U.S. Government Income Trust and to the references to our firm under the captions "Financial Highlights" in the prospectuses and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts January 26, 2006 1
